Exhibit 99.04 Southern Company EPS Earnings Analysis Three Months Ended September 2010 Cents Description Retail Sales Retail Revenue Impacts Weather Non-Fuel Revenues Non-Fuel O&M Depreciation & Amortization Taxes Other Than Income Taxes Total Traditional Operating Companies Southern Power Parent and Other Increase in Shares Total Change in QTD EPS Notes - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
